COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00210-CV


IN RE JEFFREY CHARLES MANN                                               RELATOR


                                     ------------

                      ORIGINAL PROCEEDING
     TRIAL COURT NOS. F-2002-1487-A, F-2002-1488-A, F-2002-1489-A,
             F-2003-0281-A, F-2003-0282-A, F-2003-0283-A

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 13, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).